DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/KR2018/014275 filed 11/20/2018, which claims the benefit of the priority of Korean Patent Application No. 10-2017-0154820 filed 11/20/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 05/18/2020 AND 10/01/2021 have been considered by the examiner.

	Claim Status
Claims 1-3, 7, 9-11 are being examined on the merits in this office action.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO2000/020024 A2 (hereinafter “the ‘024 publication”).
‘024 teaches a method of treating non-thyroid disorders comprising administering an effective amount of a thyroid axis agonist (abstract and claim 1) such as thyrotropin releasing hormone (TRH) or TRH analogues (claim 10) and that TRH analogues include compounds such as histidyl-proline diketopiperazine (page 11, line 13) which is cyclo(his-pro). Even though ‘024 does not expressly teach bone diseases, ‘024 teaches that the non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29) which are bone disorders. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a method of treating or preventing bone disease using cyclo his-pro of ‘024 because ‘024 teaches that the thyroid axis antagonists such as histidyl-proline diketopiperazine (cyclo his-pro) have been used successfully used to treat non-thyroid disorders, thereby alleviating the symptoms of the disorders (abstract) including osteoporosis and Paget's disease (Page 9, lines 28-29). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the method of ‘024 and use cyclo his-pro to treat bone disease because  ‘024 teaches that the thyroid axis antagonist is administered to a subject having an IGF-dependent, non-thyroid disorders (page 6, line 30-31). The disclosures render obvious the instant claim 1.
Regarding claim 2, ‘024 teaches that the non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29). 
Regarding claim 3, ‘024 teaches the treatment of non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29) in general. There is therefore an expectation that the method of ‘024 using the instant histidyl-proline diketopiperazine (cyclo his-pro) would be successful in treating osteoporosis regardless of the cause of the osteoporosis.

Claims 1-3, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2000/020024 A2 (hereinafter “the ‘024 publication”) in view of US 2009/0004291 A1 (hereinafter “the ‘291 publication”) and US 5834032 A (hereinafter “the ‘032 publication”) as evidenced by Tobias John (Rheumatology, Volume 53, Issue suppl_1, April 2014).
‘024 teaches a method of treating non-thyroid disorders comprising administering an effective amount of a thyroid axis agonist (abstract and claim 1) such as thyrotropin releasing hormone (TRH) or TRH analogues (claim 10) and that TRH analogues include compounds such as histidyl-proline diketopiperazine (page 11, line 13) which is cyclo(his-pro). ‘024 further teaches that the non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29). 
‘024 does not teach administering a prostate extract as recited in claim 7.
‘291 teaches a method of treating diseases including metabolic disorders (abstract; [0035, 0056]) by administering cyclo-Hispro (abstract, claim 1). Even though ‘291 does not explicitly disclose examples of metabolic disorders, as evidenced by Tobias, Paget’s disease and osteoporosis are examples of metabolic disorder (see abstract). ‘291 further discloses that purified form of the composition can be obtained from nature, such as in a prostate extract [0037]. Furthermore, ‘032 teaches treating metabolic disorder such as diabetes using cyclo-Hispro (claim 1; col. 1, line 12) and prostrate extract (col. 4, line 35-45) and that the extract was prepared by extracting saturated fatty acids (col 7, line 12-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘024, ‘291 and ‘032 and arrive at the method of treating or preventing bone disease using cyclo-hispro or prostate extract because ‘291 teaches that compositions described herein are useful for the treatment of metabolic diseases [0035] which as evidenced by Tobias include Paget’s disease (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the method of the disclosed prior art references because ‘291 and ‘032 teach that the method was successful in treating metabolic diseases and ‘024 teaches that the non-thyroid disorders such as osteoporosis and Paget’s disease (page 9, line28-29) could be treated using TRH analogues such as histidyl-proline diketopiperazine (page 11, line 13).
Regarding claim 7, both ‘291 [0037] and ‘034 (col. 4, line 35-45 teach using prostate extract to treat metabolic disorders and as evidenced by Tobias, Paget’s disease and osteoporosis are examples of metabolic disorders (see abstract). The disclosures render obvious claim 7.
Regarding claim 9, ‘032 teaches the prostrate extract (col. 4, line 35-45) and that the extract was prepared by extracting saturated fatty acids (col 7, line 12-20).
Regarding claim 11, ‘024 teaches the treatment of non-thyroid disorders include osteoporosis and Paget’s disease (page 9, line28-29) in general. There is therefore an expectation that the method of ‘024 using the instant histidyl-proline diketopiperazine (cyclo his-pro) would be successful in treating osteoporosis regardless of the cause of the osteoporosis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, and 30-31 of copending Application No. 17/612,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites method of preventing or treating a bone loss-related disease, comprising: administering an effective amount of a composition comprising a cyclo(his-pro) (CHP) or a pharmaceutically acceptable salt thereof; and a parathyroid hormone (PTH) to a subject in need thereof (claim 28). The copending application further recites that the bone loss-related disease is any one or more selected from the group consisting of osteoporosis, Paget's disease, alveolar bone loss, osteomalacia, and renal osteodystrophy (claim 30) and that the osteoporosis is caused by a decrease in female hormone levels, or the destruction or inhibition of the activity of osteoblasts (claim 31). The claims of the instant application recites a method for preventing or treating a bone loss disease, comprising administering  cyclo-hispro or a pharmaceutically acceptable salt thereof to subject in need thereof (claim 1) and further recites wherein the bone loss disease comprises any one or more selected from the group consisting of osteoporosis, Paget's disease, alveolar bone loss, osteomalacia, and renal osteodystrophy (claim 2) and that wherein the osteoporosis is caused by decrease in female hormones, destruction of osteoblasts, or reduced activity thereof (claim 3).
The claims of the copending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-3, 7, 9-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615